                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     LARVESTER J. JOHNSON, JR.,                      Case No. 18-cv-00366-WHO (PR)

                                   5
                                                       Plaintiff,
                                                                                         ORDER GRANTING IN PART AND
                                   6
                                                 v.                                      DENYING IN PART DEFENDANTS’
                                                                                         MOTION TO DISMISS
                                   7     R. RECORDER, et al.,
                                                                                         Dkt. No. 15
                                   8
                                                       Defendants.

                                   9

                                  10                                        INTRODUCTION
                                  11          Plaintiff Larvester Johnson alleges that his jailors at San Mateo County’s Maguire
                                  12   Correctional Facility violated his First, Eighth, and Fourteenth Amendment rights.
Northern District of California
 United States District Court




                                  13   Defendants move to dismiss the complaint under Rule 12(b)(6) for failure to state a claim.
                                  14   The motion will be GRANTED in part and DENIED in part. If Johnson wishes to file an
                                  15   amended complaint, he must do so on or before March 1, 2019.
                                  16                                          DISCUSSION
                                  17   A.     Standard of Review
                                  18          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) should be
                                  19   granted if the complaint does not proffer “enough facts to state a claim for relief that is
                                  20   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                  21   Dismissal is appropriate also when pleadings show a “lack of cognizable legal theory” or
                                  22   “the absence of sufficient facts alleged under a cognizable legal theory,” Balistreri v.
                                  23   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citation omitted), or when an
                                  24   affirmative defense is premised on facts alleged in the complaint, Scott v. Kuhlmann, 746
                                  25   F.2d 1377, 1378 (9th Cir. 1994).
                                  26   B.     Legal Claims
                                  27          Johnson alleges that his jailors at Maguire Correctional Facility violated his First,
                                  28   Fourteenth, and Eighth Amendment rights.
                                   1          i.     First Amendment
                                   2          Johnson alleges that his jailors violated his First Amendment right to send and
                                   3   receive mail when they confiscated stamps and envelopes his girlfriend sent him. (Compl.,
                                   4   Dkt. No. 1 at 3; Am. Compl., Dkt. No. 3 at 3-4.) He admits, however, that he is allowed to
                                   5   purchase stamps and envelopes from the commissary. (Compl. at 6.)
                                   6          This does not state a First Amendment claim. To be sure, a prisoner has a First
                                   7   Amendment right to send and receive mail. See Witherow v. Paff, 52 F.3d 264, 265 (9th
                                   8   Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 407 (1989)). However, there is no
                                   9   allegation that the confiscation in any way prevented Johnson from sending or receiving
                                  10   any mail. Furthermore, he is able to obtain stamps and envelopes through other means.
                                  11          The First Amendment claim is DISMISSED with prejudice. Johnson may not raise
                                  12   this claim in his amended complaint.
Northern District of California
 United States District Court




                                  13          ii.    Fourteenth Amendment
                                  14          Johnson alleges that his jailors violated his due process rights by (a) using excessive
                                  15   force on him; (b) making him wear a suicide-prevention outfit (“Ferguson gown”); and
                                  16   (c) placing him in administrative segregation.
                                  17                 a.   Excessive Force
                                  18          Johnson’s alleges that defendant Costa told deputy sheriffs to use “unreasonable
                                  19   force” when they removed plaintiff’s clothing. (Am. Compl., Dkt. No. 3 at 4.) He does
                                  20   not describe which defendant took which action or how these actions constituted excessive
                                  21   force. These allegations will be dismissed as conclusory, with leave to amend.
                                  22          Johnson should pay close attention to the following if he amends. A person
                                  23   deprives another “of a constitutional right, within the meaning of section 1983, if he does
                                  24   an affirmative act, participates in another’s affirmative acts, or omits to perform an act
                                  25   which he is legally required to do that causes the deprivation of which [the plaintiff
                                  26   complains].” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v.
                                  27   Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). The inquiry into causation is individualized and
                                  28   focuses on the duties and responsibilities of each individual defendant whose acts or
                                                                                      2
                                   1   omissions are alleged to have caused a constitutional deprivation. Id.
                                   2                 b.     Suicide-Prevention Gown
                                   3          Johnson alleges that defendants placed him in a Ferguson gown as retaliation for
                                   4   exercising his First Amendment right to file grievances against his jailors. (Am. Compl.,
                                   5   Dkt. No. 3 at 3-4.) He states that while he was writing a grievance, defendants seized and
                                   6   stripped him, and thereafter made him wear a Ferguson gown. (Id.) According to
                                   7   Johnson, these acts violated his First Amendment and due process rights. (Id.)
                                   8          The First Amendment claim is dismissed with leave to amend. Retaliation is not
                                   9   established simply by showing adverse activity by defendant after protected speech; rather,
                                  10   plaintiff must show a nexus between the two. See Huskey v. City of San Jose, 204 F.3d
                                  11   893, 899 (9th Cir. 2000) (retaliation claim cannot rest on the logical fallacy of post hoc,
                                  12   ergo propter hoc, i.e., “after this, therefore because of this”). A temporal connection alone
Northern District of California
 United States District Court




                                  13   is insufficient. In his amended complaint, Johnson must allege facts showing a causal
                                  14   connection between the two.
                                  15          His due process claim will also be dismissed with leave to amend. A court
                                  16   presented with a procedural due process claim by a pretrial detainee should first ask if the
                                  17   alleged deprivation amounts to punishment and therefore implicates the Due Process
                                  18   Clause itself; if so, the court then must determine what process is due. See, e.g., Bell v.
                                  19   Wolfish, 441 U.S. 520, 537-38 (1979). Absent a showing of an expressed intent to punish
                                  20   on the part of detention facility officials, that determination generally will turn on “whether
                                  21   an alternative purpose to which [the restriction] may rationally be connected is assignable
                                  22   for it, and whether it appears excessive in relation to the alternative purpose assigned [to
                                  23   it].” Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-169 (1963). Thus, if a particular
                                  24   condition or restriction of pretrial detention is reasonably related to a legitimate
                                  25   governmental objective, it does not, without more, amount to “punishment.” Id.
                                  26          Johnson’s allegations do not state a plausible claim that making him wear the gown
                                  27   was punishment. There is no expressed intent by defendants to punish him and there is an
                                  28   appropriate alternative purpose for the gown — to prevent self-harm. Because Johnson
                                                                                      3
                                   1   has not alleged facts plausibly establishing that the gown was punishment, his due process
                                   2   claim is without basis. Johnson has failed to show “more than a sheer possibility that [ ]
                                   3   defendants ha[ve] acted unlawfully.” Iqbal, 129 U.S. at 1949. This claim is DISMISSED
                                   4   with leave to amend.
                                   5                 c.      Placement in Administrative Segregation
                                   6          Johnson alleges that his placement in administrative segregation violated his right to
                                   7   due process as there was no hearing prior to placement. (Am. Compl., Dkt. No. 3 at 4-5.)
                                   8   (Plaintiff calls it solitary confinement, but it appears that it was in fact administrative
                                   9   segregation.) He alleges that he was placed there as punishment for a disciplinary
                                  10   infraction. (Id.)
                                  11          Plaintiff has stated a claim under due process. Disciplinary segregation as
                                  12   punishment for violation of jail rules and regulations cannot be imposed without due
Northern District of California
 United States District Court




                                  13   process, i.e., without the procedural requirements of Wolff v. McDonnell, 418 U.S. 539
                                  14   (1974). See Mitchell v. Dupnik, 75 F.3d 517, 523-26 (9th Cir. 1996). Plaintiff may simply
                                  15   reallege this claim in his amended complaint.
                                  16          Defendants’ motion to dismiss this claim is DENIED.
                                  17          iii.   Eighth Amendment
                                  18          Johnson alleges defendants violated his Eighth Amendment rights. This claim will
                                  19   be dismissed because as a pretrial detainee plaintiff was not protected under the Eighth
                                  20   Amendment. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979) (a pretrial detainee is
                                  21   protected under the Due Process Clause, not under the Eighth Amendment). Accordingly,
                                  22   the Eighth Amendment claims are DISMISSED with prejudice.
                                  23                                          CONCLUSION
                                  24          Defendants’ motion to dismiss is GRANTED in part and DENIED in part. (Dkt.
                                  25   No. 15.) The First Amendment claim regarding the confiscation of stamps and envelopes
                                  26   is DISMISSED with prejudice. The Eighth Amendment claim is also DISMISSED with
                                  27   prejudice.
                                  28
                                                                                       4
                                   1          Johnson’s due process claims regarding excessive force and placement in a
                                   2   Ferguson gown are DISMISSED with leave to amend. His claim that his placement in the
                                   3   gown violated his First Amendment rights is also DISMISSED with leave to amend. His
                                   4   claim that he was placed in administrative segregation in violation of due process remains
                                   5   viable. This surviving claim need only be repeated in an amended complaint if Johnson
                                   6   chooses to file one.
                                   7          If Johnson chooses to file an amended complaint, it must be filed on or before
                                   8   March 1, 2019. The amended complaint must include the caption and civil case number
                                   9   used in this order (18-00366 WHO (PR)) and the words SECOND AMENDED
                                  10   COMPLAINT on the first page. Because an amended complaint completely replaces the
                                  11   previous complaints, plaintiff must include in his first amended complaint all the claims he
                                  12   wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963
Northern District of California
 United States District Court




                                  13   F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the prior
                                  14   complaint by reference. Failure to file an amended complaint in accordance with this
                                  15   order will result in dismissal of all of the claims in the complaint except the due
                                  16   process claim concerning his placement in administrative segregation.
                                  17          Defendants’ deadline to respond to the current complaint is April 1, 2019. If
                                  18   Johnson files an amended complaint, defendants’ deadline to respond is May 31, 2019.
                                  19          Johnson’s motion for an order to show cause, which the Court construes as a motion
                                  20   to deny defendants’ motion to dismiss, is DENIED. (Dkt. No. 24.)
                                  21          The Clerk shall terminate all pending motions.
                                  22          IT IS SO ORDERED.
                                  23   Dated: January 25, 2019
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                    5
